Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2. This communication is in response to the amendment filed 02 June 2022. Claims 1, 2, 5, and 6 have been amended. Claims 1-6 are pending.

Response to Remarks/Amendment
	3.  Applicant's remarks filed 02 June 2022 have been fully considered but they are persuasive. The remarks will be addressed below in the order in which they appear in the noted response.

35 U.S.C. 112
	4. Applicant's remarks have been fully considered and they are considered persuasive

	The 112(b) has been withdrawn in light of the Applicant’s amendments.

Response to Remarks/Amendment
	5.  Applicant's remarks filed 02 June 2022 have been fully considered but they are not persuasive. The remarks will be addressed below in the order in which they appear in the noted response.

35 U.S.C. 101
6. Applicant's remarks have been fully considered and they are not considered persuasive. The
remarks will be addressed below in the order in which they appear in the noted response.

The applicant argues that “…Applicants have amended claim 1 to more clearly incorporate the allegedly abstract idea into a practical application. Specifically, claim 1 now recites "a processor configured to . . . provide an incentive point to each of the plurality of providers in accordance with the calculated degree of contribution for each of the plurality of providers by storing the incentive point for each of the plurality of providers in the memory". By storing the calculated and provided incentive points in the memory, and real world practical application is achieved…”

The examiner respectfully disagrees. The applicant argues that the amended claims demonstrate practical application and not an abstract idea. However, the amended claims still teach accessing maps and updating maps that are stored for determining the travel conditions on the roads with provider information which encompasses the receiving and storing of information for map determination is insignificant extra-solution activity as this is receiving and storing data as per the MPEP 2106.05(d). Accordingly, these do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7. Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-6 are determined to be directed to an abstract idea. The rationale for this determination is explained below:
	
	Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

	The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices;
(2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

The limitations and steps described in Claim 1 are for evaluating degrees of contribution, comprising: configured to store a plurality of maps including information on travel conditions of individual roads, an algorithm table indicating, for each of the plurality of maps (Storing and Analyzing Information, an observation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity), an algorithm used for generating or updating one or more of the plurality of maps out of a plurality of algorithms each used for generating or updating at least any one of the plurality of maps, and a provider table indicating, for each of the plurality of algorithms, a provider who provides the algorithm out of a plurality of providers (Receiving and Analyzing Information, an observation and evaluation; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); and configured to determine frequencies of use of the plurality of algorithms, based on the algorithm table and a number of times of delivery of the plurality of maps in a predetermined period (Analyzing Information, an evaluation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity), calculate a degree of contribution to generation or update of a map for each of the plurality of providers, based on the provider table and the frequencies of use of the plurality of algorithms and provide an incentive point to each of the plurality of providers in accordance with the calculated degree of contribution for each of the plurality of providers by storing the incentive point for each of the plurality of providers (Storing and Analyzing Information, an observation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity) which under their broadest reasonable interpretation, covers performance of the limitation in the mind with evaluation, judgement and observation and commercial interactions for the purposes and Organizing Human Activity but for the recitation of generic computer components. That is, other than apparatus, memory, and processor, nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing Human Activity. For example, accessing maps and updating maps that are stored for the purpose of determining the travel conditions on the roads encompasses what a travel agent does to provide travelers with maps for travel. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind for evaluation, judgement and observation but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, as described above, these process recite limitations for commercial interactions, a “Method of Organizing Human Activity”. Accordingly, the claim recites an abstract idea. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. For example, the claim recites no additional elements other than an apparatus, memory, and processor. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the receiving and storing of information for map determination is insignificant extra-solution activity as this is receiving and storing data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the process amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Applicant’s specification states:
[0038] Figure 4 is a functional block diagram of the processor 24, relating to the map delivery processing and the contribution evaluating processing. The processor 24 includes a candidate notifying unit 31, a delivering unit 32, a history updating unit 33, a frequency calculating unit 34 and a contribution calculating unit 35. These units included in the processor 24 are, for example, functional modules implemented by a computer program executed on the processor 24, or may be dedicated arithmetic circuits provided in the processor 24. Out of these units included in the processor 24, the candidate notifying unit 31, the delivering unit 32 and the history updating unit 33 relate to the map delivery processing, while the frequency calculating unit 34 and the contribution calculating unit 35 relate to the contribution evaluating processing.

Which describes the present invention for map determination, with no detail as to how this is performed or what would make this non-generic, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the receiving and storing data for service requests that were considered extra-solution activity in Step 2A above, if it was to be considered an additional element, it has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the memory and processor, nor the receiving and storing steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere receiving and storing of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
	In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception
(e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.
	Dependent claim 5 also contain the identified abstract ideas, further limiting them such as
capable of communicating with a vehicle using any one of the plurality of maps to perform automated driving control, wherein upon receiving information indicating that automated driving control cannot continue and information indicating a particular map in use out of the plurality of maps from the vehicle (Receiving and Analyzing Information, an observation and evaluation; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity), decreases the degree of contribution of a provider who provides an algorithm used for generating or updating the map out of the plurality of algorithms (Analyzing Information, an evaluation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity) which are all part of the abstract ideas presented, with added additional element communication device to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
	Claims 2-4 and 6 also contain the identified abstract ideas, which are all part
of the abstract ideas presented, with no more additional elements to be further considered under prong
2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons
as in Claim 1 above.
Therefore, claims 1-6 are ineligible.
	For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised
Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v.
HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice
Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S. (2014).

Allowable Subject Matter
8. Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under U.S.C. 101 set forth in this Office action.
Subject Matter Overcoming Art of Record
9. The following is an examiner's statement of reasons for allowance:
	The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter of claim 1. The prior art of record fails to define a method including “…an algorithm used for generating or updating one or more of the plurality of maps out of a plurality of algorithms each used for generating or updating at least any one of the plurality of maps, and a provider table indicating, for each of the plurality of algorithms, a provider who provides the algorithm out of a plurality of providers; and a processor configured to determine frequencies of use of the plurality of algorithms, based on the algorithm table and a number of times of delivery of the plurality of maps in a predetermined period, calculate a degree of contribution to generation or update of a map for each of the plurality of providers, based on the provider table and the frequencies of use of the plurality of algorithms and provide an incentive point to each of the plurality of providers in accordance with the calculated degree of contribution for each of the plurality of providers by storing the incentive point for each of the plurality of providers in the memory…”

The most closely applicable prior art of record is referred to in the Office Action mailed 02 June 2022 as Cai et al. (United States Patent Application Publication No. 2019/0204096).

Cai et al. describes a transport service system that determines the accuracy of a map matched trajectory using a forward probability algorithm where a transport vehicle on a trip relays location data to the system.

While Cai et al. is similar to the instant application in many respects, there are clear patentable distinctions. Initially, while Cai et al. provides for a transport service system that determines the accuracy of a map matched trajectory using a forward probability algorithm where a transport vehicle on a trip relays location data to the system Cai et al. fails to further assess a basing on the provider table and the frequencies of use of the plurality of algorithms to provide an incentive point to each of the plurality of providers in accordance with the calculated degree of contribution for each of the plurality of providers by storing the incentive point for each of the plurality of providers.

Secondary reference to Lyons et al. (United States Patent Application Publication No. 2018/0181626) provides generating data metrics and relationship analysis from an organization's electronic communications archives into a consistent, workable format, including filtering the data to remove irrelevant messages. However, generating data metrics and relationship analysis from an organization's electronic communications archives is not directed to provide an incentive point to each of the plurality of providers in accordance with the calculated degree of contribution for each of the plurality of providers by storing the incentive point for each of the plurality of providers.

Accordingly Cai et al. in view of Lyons et al. fail to teach or otherwise render obvious “…an algorithm used for generating or updating one or more of the plurality of maps out of a plurality of algorithms each used for generating or updating at least any one of the plurality of maps, and a provider table indicating, for each of the plurality of algorithms, a provider who provides the algorithm out of a plurality of providers; and a processor configured to determine frequencies of use of the plurality of algorithms, based on the algorithm table and a number of times of delivery of the plurality of maps in a predetermined period, calculate a degree of contribution to generation or update of a map for each of the plurality of providers, based on the provider table and the frequencies of use of the plurality of algorithms and provide an incentive point to each of the plurality of providers in accordance with the calculated degree of contribution for each of the plurality of providers by storing the incentive point for each of the plurality of providers in the memory…” as required by claims 1-6.

Conclusion
10. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200240806 A1
VEHICLE POSITION ESTIMATION APPARATUS
DAIKOKU; Kentaro et al.
US 20180294761 A1
DRIVE DEVICE AND DRIVE SYSTEM
Yamamoto; Toshihiro et al.
US 20170139958 A1
OPTIMIZING CONTENT FOR CONSISTENT PRESENTATION THROUGH COLLABORATION DATABASE SERVICE
Bendig; Krista et al.
US 9245239 B2
Method for organizing a manufacturing or assembling process
Falkenauer; Emanuel
US 20150363702 A1
SYSTEM, APPARATUS AND METHOD FOR SUPPORTING FORMAL VERIFICATION OF INFORMAL INFERENCE ON A COMPUTER
Baum; Eric Burton
US 20120173248 A1
Business method and system to price, manage, and execute server actions initiated by one or a plurality of users through interaction with a graphical user interface linked to a data source or data supply chain
Smith; Stanley Benjamin
US 7778861 B2
Methods and systems to complete transaction date
Lewis; Donald C.
US 7133834 B1
Product value information interchange server
Abelow; Daniel H.
US 5760709 A
Road/vehicle communication method and device
Hayashi; Hironao


Wang, Yingjie, et al. "A worker-selection incentive mechanism for optimizing platform-centric mobile crowdsourcing systems." Computer Networks 171 (2020): 107144. To Wang.

11. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273. The examiner can normally be reached M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAY-MING WANG/               Examiner, Art Unit 3683                                                                                                                                                                                         	9/5/2022

/JOSEPH M WAESCO/               Primary Examiner, Art Unit 3683